48 N.Y.2d 665 (1979)
In the Matter of the Claim of Peter De Maio, Appellant,
v.
Rockford Plumbing & Heating et al., Respondents. Workers' Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued September 7, 1979.
Decided October 9, 1979.
Eric I. Folgelgaren and Paul Verbesey for appellant.
Anne M. Powell for Rockford Plumbing & Heating and another, respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (63 AD2d 1041).